United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 18-3292
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                     Henry Smith

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Hot Springs
                                  ____________

                              Submitted: May 21, 2019
                                Filed: May 24, 2019
                                   [Unpublished]
                                   ____________

Before BENTON, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Henry Smith pleaded guilty to bank robbery, 18 U.S.C. § 2113(a). At
sentencing, the district court 1 determined that he was a career offender based on two

      1
        The Honorable Susan O. Hickey, Chief Judge, United States District Court
for the Western District of Arkansas.
previous federal bank-robbery convictions and imposed a within-Guidelines-range
sentence of 151 months in prison. See U.S.S.G. § 4B1.1(a)–(b). In an Anders brief,
Smith’s counsel requests permission to withdraw and identifies the applicability of
the career-offender classification and a two-level Guidelines enhancement as two
issues for us to consider on appeal. See Anders v. California, 386 U.S. 738 (1967).

       We conclude that the district court did not plainly err in classifying Smith as
a career offender. See United States v. Harper, 869 F.3d 624, 626–27 (8th Cir. 2017)
(holding that “bank robbery by intimidation under § 2113(a) is a crime of violence”
under the Guidelines); see also United States v. Callaway, 762 F.3d 754, 759 (8th
Cir. 2014) (explaining that, when a defendant fails to object to an alleged procedural
error, we review it for plain error). In light of this conclusion, we need not address
Smith’s alternative argument about a Guidelines enhancement that had no effect on
his sentence. See United States v. LeGrand, 468 F.3d 1077, 1082 (8th Cir. 2006).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and conclude that there are no non-frivolous issues for appeal.
Accordingly, we affirm the judgment and grant counsel permission to withdraw.
                      ______________________________




                                         -2-